Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the camera module includes a flexible printed circuit board frame configured to receive or shield at least part of the flexible printed circuit board, and wherein the flexible printed circuit board frame includes: a cylindrical area configured to receive or shield at least part of the rollable portion; and a planar area configured to receive or shield at least part of the movable portion and at least part of the connecting portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 20, a combination of limitations that the camera module includes a flexible printed circuit board frame configured to receive or shield at least part of the flexible printed circuit board, wherein the flexible printed circuit board includes: a rollable portion including a first distal end of the flexible printed circuit board and a rollable area, wherein the first distal end is connected to one area of the camera module, and at least part of the rollable area is wrapped or unwrapped in the same direction as the rotation of the camera module; a movable portion including a curved area and a second distal end of the flexible printed circuit board, wherein the second distal end extends from the curved area and is connected to the printed circuit board, and a position of the curved area is changed to correspond to the motion of the camera module in the third direction; and a connecting portion configured to connect the rollable portion and the movable portion, and wherein the flexible printed circuit board frame includes: a cylindrical area configured to receive or shield at least part of the rollable portion; and a planar area configured to receive or shield at least part of the movable portion and at least part of the connecting portion, wherein the at least part of the connecting portion is fixed to the planar area. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848